AO 245H (WDNC Rev. 4/64) Judgment in a Criminal Case for a Petty Offense (Short Form} Sheet1

United States District Court
For The Western District of North Carolina

ED
UNITED STATES OF AMERICA sitvitt E, NG. JUDGMENT IN A CRIMINAL CASE
A ™ (Petty / Misdemeanor Offenses)
Vv. 3 2020
FEB 0 3 Case Number: 1:19-cr-103
TROY REGINALD MIDDLETON
U.S. DISTRI G Fredilyn Sison
W. DIST. a Defendant’s Attorney
THE DEFENDANT:
pleaded guilty to lesser included offense of Count 1
Title and Section Nature of Offense Date of Offense Counts
18 USC 113{a)(5) Simple assault within special 01/23/2019 Lesser included offense of
maritime or territorial Count 1
jurisdiction
xX Count 2 is dismissed on the motion of the United States.

IMPOSITION OF SENTENCE:

That the defendant be imprisoned for 90 DAYS.

That the defendant is allowed to self report as directed by the U. S. Marshal.
All monies STRICKEN

Date of Imposition of Sentence: 2/3/2020

 

 

 

 

 

RETURN
| have executed this Judgment as follows:
Defendant delivered on to
at , with a certified copy of this Judgment.

 

By

 

United States Deputy Marshal

 
